—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered December 20, 2000, convicting defendant, upon his plea of guilty, of grand larceny in the third degree, and sentencing him to a term of five years probation with $24,300.29 in restitution and surcharges, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied. The record establishes that the plea was knowing, intelligent and voluntary, and nothing in defendant’s factual recitation, wherein he specifically admitted to the elements of the crime, casts doubt on his guilt (see People v Toxey, 86 NY2d 725). To the extent that defendant contends that his mental state at the time of sentencing was too disturbed to have enabled him to enter a voluntary plea, this claim is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that it is not supported by anything in the record.
The amount of restitution imposed by the court was proper, and we perceive no basis for a reduction of sentence. Concur— Tom, J.P., Sullivan, Rosenberger, Ellerin and Rubin, JJ.